        Case 2:20-cv-02027-GJP Document 42 Filed 07/20/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA AND
 STATE OF PENNSYLVANIA
 ex rel. ALISHA ALEJANDRO,                                CIVIL ACTION
                                                          NO. 20-2027
                       Plaintiffs/Relator,

       v.

 PHILADELPHIA VISION CENTER,
 BARCO OPTICAL, INC., BRUCE RUBIN,
 AND DR. BETH BROOKS,

                       Defendants.


                                        ORDER

      AND NOW, this 20th day of July, 2021, upon consideration of Defendants’

Motion for Judgment on the Pleadings (ECF 25), the Memorandum of Law in support

thereof (ECF 27), Relator’s Response (ECF 33); Defendants’ Reply (ECF 34), the

Government’s Statement of Interest in Response to Defendant’s Motion (ECF 36) and

Relator’s Sur-Reply (ECF 40) and consistent with the accompanying Memorandum of

Law, it is ORDERED that Defendants’ Motion is GRANTED and Relator’s Complaint

is DISMISSED. Alejandro may file an Amended Complaint on or before Monday

August 16, 2021 if she can allege facts sufficient to state a claim under the FCA.

                                               BY THE COURT:


                                                /s/ Gerald J. Pappert
                                               _________________________
                                               GERALD J. PAPPERT, J.
